DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 2, 4-6, 8-16, 18-20, 22-28, 30-31, 33-39 are pending.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason DiMedio on 02/24/2021.
In the claims:
13. (Canceled)
14. (Canceled)

15. (Currently amended) A method for controlling an access point, comprising:
one or more microphones of a positioning unit for receiving acoustic signals from user devices of users installed above the access point detecting the acoustic signals from the user devices 
the positioning unit generating position information indicating positions and directions of movement of the user devices relative to the access point based on the acoustic signals, including an audio processing and location module of the positioning unit [[by]] determining an angle of arrival of the acoustic signals at the one or more microphones based on the acoustic signals received from the user devices[[;]] and the positioning unit determining that the user devices are within an inner zone of the access point based on whether the angle of arrival is sufficiently small; [[and]]
the positioning unit generating instructions based on the position information; and
an access point controller controlling access through the access point in response to the instructions from the positioning unit.

25. (Canceled)
39. (Canceled)

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose nor suggest individually or in combination the claimed system and method for controlling an access point comprising a positioning unit to receive acoustic signals from a user device and generate information indicating a direction and position of the movement of the user devices relative to the access point using a plurality of microphones; wherein the positioning unit comprises an audio processing and location module for determining an angle of arrival of the acoustic signals at the one or more microphones based on the acoustic signals, and the positioning unit determines that the user devices are within an inner zone of the access point based on whether the angle of arrival is small.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688